DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 
Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/25/22. Claims I and 4 have been amended. Claim 5 has been cancelled. New claims 13 – 17 have been added. Claims 6 – 12 are withdrawn due to a restriction requirement without traverse. 
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 1/25/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 13 – 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1 – 4 are drawn to a film while new claims 13 – 17 are drawn to an article comprising container and a film secured on the container. Had both sets of claims been originally presented, they would have been restricted as two separate inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 – 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (KR 2017 0009003, using machine translation).
KIM discloses (see entire document) a multilayered film useful as film for integrally packaging various items and coating the same, or as labels on containers for beverages and medical supplies, wherein the film has a superior level of exfoliation ability (abstract, [0001], [0003]) [wherein exfoliating ability implies low clumping since the film can be removed easily from its substrate]. KIM also discloses that PET film is used as an easy to recycle label ([0004]) [also implying a low clumping fraction if cut with a PET container].

	
	The present claims are drawn to a polyester film with an intended use of said polyester film to a process to regenerate it together with a container and to an intended use to a process of cutting and thermally treating the film with the container at a temperature of 200-220oC for 60-120 minutes wherein the clumping fraction would be 8% or less. 
This limitation is given weight only to the extent that the composition disclosed in the applied reference is capable of being used as such. KIM’s film is inherently capable of the claimed intended uses since KIM’s polyester film is believed to be substantially identical to the claimed polyester film, as detailed above, comprising 2 layers wherein one layer comprises a resin comprising a diol component and a dicarboxylic acid component and the other layer is a PEN-based resin, wherein the film has a heat shrinkage and bonding force as claimed and, further, the film is applied onto containers and has a superior level of exfoliation ability which implies low clumping. 
	An intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim 2: The film has a shrinkage rate of 20-90% or of at least of 30% in the longitudinal direction upon thermal treatment of at 90oC for 10 seconds ([0057]) [meeting the claim].
Claim 3: The peel force of the film is 100-2,000 gf with an organic solvent ([0058]), with an example of 1,251.7 gf ([0104], claim 7) [meeting the claim].

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (KR 2017 0009003, using machine translation).
KIM’s disclosure is discussed above and is incorporated herein by reference.
Claim 4 claims a broad range of molecular weights for the second layer of less than 10,000 or of more than 12,000 (i.e. any molecular weight except 10,000 – 12,000). KIM is silent regarding the molecular weight the second layer. However, it would have been obvious to one of ordinary skill in the art to have chosen a molecular weight that serves KIM’s stated objective of making a multilayer film that has excellent heat shrinkage rates, solvent adhesiveness and exfoliation ability that can be used for coating packages, as labels for containers, etc. (abstract), and have thus arrived at the claimed nearly unlimited molecular weight range with reasonable expectation of success.

Claim Rejections - 35 USC § 102
Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAYAKAWA et al (US 2007/0099017).
Claim 1: HAYAKAWA discloses a polyester film comprising two layers (abstract, [0006]) [as claimed]. 
The film is used as labels on containers which also allows them to be recycled ([0002], [0004], [0009]). 
The polyester comprises a diol such as ethylene glycol and a dicarboxylic acid such as terephthalic acid ([0014]) [reading on the claimed diol and dicarboxylic acid].
Recycled polyesters can be used to make the film, wherein the amounts of recycled polyesters and virgin polyester between the first and the second layers are different ([0010], [0011]) [thus reading on the claimed first and second layers being different from each other]. Experiments 1-5 and Tables 1-2 show inner layers and outer layers comprising different diols and in different amounts [also reading on the claimed first and second layers being different from each other].
The dicarboxylic acid for either layer comprises naphthalene to reduce the high crystallinity of PET so as to secure heat shrinkage properties at low temperature and solvent adhesiveness ([0016], [0018]) [reading on the claimed PEN based resin].

	The claims are drawn to a polyester film with an intended use of said polyester film to a process to regenerate it together with a container and to an intended use to a process of cutting and thermally treating the film with the container at a temperature of 200-220oC for 60-120 minutes wherein the clumping fraction would be 8% or less. 
	This limitation is given weight only to the extent that the composition disclosed in the applied reference is capable of being used as such. HAYAKAWA’s film is inherently capable of the claimed intended uses since HAYAKAWA’s polyester film is believed to be substantially identical to the claimed polyester film, as detailed above, comprising 2 layers wherein one layer comprises a resin comprising a diol component and a dicarboxylic acid component and the other layer is a PEN-based resin, wherein the film has a heat shrinkage as claimed and, further, the film is applied onto containers. 
	An intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim 2: The film has a shrinkage rate of 40% or higher at 95oC (abstract, [0006], [0012]), with examples of 63%, 78%, etc. (table 3) [as claimed].
Claim 3: HAYAKAWA discloses excellent solvent adhesiveness ([0048], and shown as circles in table 3), but does not disclose a bonding force value for them. However, since HAYAKAWA discloses a substantially identical film as presently claimed, the bonding force is expected to be necessarily the same as claimed.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA et al (US 2007/0099017).
HAYAKAWA’s disclosure is discussed above and is incorporated herein by reference.
Claim 4 claims a broad range of molecular weights for the second layer of less than 10,000 or of more than 12,000 (i.e. any molecular weight except 10,000 – 12,000). HAYAKAWA’s film has an intrinsic viscosity of 0.62 d/g or larger ([0008], [0020]) with examples of 0.605, 0.657, etc. (table 3), reading on the claimed MW, but is silent regarding the viscosity or molecular weight of the second layer separately. However, it would have been obvious to one of ordinary skill in the art to choose any MW for the second film, such as the disclosed 0.62 for both layers, to ensure HAYAKAWA’s stated objective of a polyester film with excellent characteristics of heat-shrinkage and solvent adhesiveness for use as labels on containers, and have thus arrived at the claimed nearly unlimited molecular weight range with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 1/25/22 have been fully considered but they are not persuasive. 

Applicant submits that claim 1 is directed to a polyester film that is suitable to be cut together with a polyester container to form flakes and when the flakes are thermally treated at a temperature of 200-230oC for 60-120 minutes, the clumping fraction is 8% or less; that one does not need to separate the PET container from the film; that examples 1-5 and tables 1 and 2 of the application demonstrates low clumping and excellent bonding force; that the cited references fail to suggest these important technical features; that both KIM and HAYAKAWA are not concerned with this problem; that both HAYAKAWA and KIM are concerned with forming heat-shrinkable polyester film; that Applicant has discovered a polyester film which allows to simplify the regeneration process by making it possible to cut the film and the container in flakes without first separating them by treating them at 200-220oC for 60-120 minutes, and wherein the clumping fraction is less than 8%.
Applicant’s argument has been considered but is not convincing:
	The present claims are drawn to a polyester film. 
	The claims are not directed to a composition comprising a polyester film attached to/wrapped around a polyester container.
	The claims are not directed to a process of cutting pieces of film attached to a container or heating it at certain temperatures for certain amount of time.
	The claims are drawn to a polyester film with an intended use of the polyester film to a process to regenerate it together with a container and to an intended use to a process to cut and thermally treat the film with the container at a temperature of 200-220oC for 60-120 minutes wherein the clumping fraction would be 8% or less. 
Such limitation is given weight only to the extent that the film disclosed in the applied reference is capable of being used as such. Since both KIM’s and HAYAKAWA’s polyester films are believed to be substantially identical to the claimed polyester film, and further noting that their film is applied onto containers, their film is capable of the claimed intended use. Moreover, KIM discloses a superior level of exfoliation ability, which implies low clumping since the film can be removed easily from its substrate.
An intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The burden is shifted to the applicant to provide convincing factual evidence to the contrary. 
Regarding Applicant’s argument that HAYAKAWA and KIM are only concerned with forming heat-shrinkable polyester film, it is noted that the present application is also concerned with forming heat-shrinkable polyester film. For instance, instant claim 2 claims a heat shrinkage rate.
Since both HAYAKAWA and KIM are concerned with making heat-shrinkable film that is applied on polyester containers, as in the present invention, and since their film reads on the claimed film, a clumping fraction of less than 8% would result if they were to be cut together (film and container), with reasonable expectation of success.
Moreover, even if the motivation in the prior art may not be the same motivation as in the present invention, it is noted that obviousness is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with Applicant’s motivation. In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1996).
Note is made that Examples 1-5 and tables 1 and 2 of the present specification demonstrate low clumping when compared to a film made of only one layer.  Both HAYAKAWA and KIM, however, disclose a film made of two layers, as claimed, and the layers are made of the same materials as claimed, namely, one layer having a resin made of a diol component and a dicarboxylic acid component and one layer that is a PEN based resin, and wherein the film has the claimed heat shrinkage rate and bonding force. Thus, it is expected that if HAYAKAWA’s and KIM’s films are cut with the container into flakes and thermally treated at 200-220oC for 60-120 minutes, they would also have a clumping fraction of 8% or less, as claimed.

Applicant submits that the 35 USC 103 rejections should be withdrawn in view of the arguments provided by the Applicant regarding claim 1.
In response, please note that claim 1 remains rejected, as discussed above.

Applicant submits that “that which may be inherent is not necessarily known and that which is unknown cannot be obvious”; so that the properties of claim 1 regarding the clumping fraction cannot be considered obvious over the disclosures of KIM and HAYAKAWA and the technical feature of the present invention is not inherent over KIM and HAYAKAWA and cannot be considered obvious over KIM and HAYAKAWA.
Applicant’s argument has been considered but is not convincing:
The rejection of claim 1 is based on an intended use of the film. KIM’s and HAYAKAWA’s film read on the claimed film. Therefore, anything that can be done with Applicant’s film can also be done with the references’ film, be it to cut the film simultaneously with cutting a container, be it to thermally heat the film and the container, or anything else. Additionally, there is no reason to believe that the same film would end up clumping differently if the cutting and heating is done by the present invention or by the applied references. 
It has further been settled that an intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. If Applicant believes that the applied references would not produce the claimed clumping if their film would be cut and heated with a container, Applicant is invited to provide convincing factual evidence to support such argument. 
Additionally, the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). It has been held that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) “The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Even if KIM and HAYAKAWA do not disclose that a clumping of less than 8% would occur if one were to cut the film with some container at 200-220oC for 60-120oC, KIM and HAYAKAWA nonetheless disclose the claimed film and, thus, such intended use would flow naturally from following KIM’s and HAYAKAWA’s disclosures. 
Moreover, KIM discloses a superior level of exfoliation ability, which implies low clumping since the film can be removed easily from its substrate.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765